DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.  Claims 1-2, 6-12 and 16-20 are pending.  Claims 3 – 5 and 13 – 15 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 2018/0012242 A1) in view of Dettinger et al. (US 2016/0098538 A1).
Re claims 1, 11:
1. Phan teaches an agent apparatus (Phan, Abstract) comprising:
an interface configured to obtain fitness data from a user device and training instruction data from a coach device (Phan, [0029], “wellness plan may comprise multiple aspects, such as a medication aspect (i.e., medication prescribed), an exercise aspect (i.e., exercise recommended) … ”; [0074], “a machine learning model trainer”; [0040], “sensor”; fig. 2A, “Training Data Collector”); and 
artificial intelligence circuitry (Phan, [0077]; [0125]) configured to 
train a machine learning algorithm using fitness data of different users performing the same fitness training and the training instruction data as input (Phan, fig. 11B; [0022], “training a statistical machine learning model for use in determining user satisfaction”; [0046], “the satisfaction determination system 200 is configured to: (1) collect training data from multiple users participating in one or more wellness plans, and (2) based on the collected training data, train a statistical machine learning model ("statistical model") for use in determining user satisfaction with a wellness plan”; [0091], “performs a computation appropriate/suitable for a machine learning algorithm being applied, and outputs satisfaction determination information 540 for the user 30. The satisfaction determination information 540 comprises a determination of user satisfaction of the user 30 with a wellness plan and/or specific aspects of the wellness plan”; [0121], “collect training data from a plurality of users. The collected training data comprises ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with a wellness plan”), 
train an artificial neural network, wherein the artificial neural network is trained based on exercise instructions represented by the training instruction data and a progress in a fitness of a user represented by the fitness data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”), and 
provide an artificial coach based on the trained machine learning algorithm and the trained artificial neural network (Phan, [0077]; [0093]; [0125]), wherein the artificial coach is configured to 
receive the fitness data (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”) and the training instruction data as input (Phan, fig. 2B; fig. 9, “Recommendation Engine”; fig. 11A, 806; [0109]), 
automatically detect physical activity of the user (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”),
execute a training program in response to detecting the physical activity of the user (Phan, [0046], “collect training data from multiple users participating in one or more wellness plans”; [0086], “on training data collected from a set of users 30 enrolled in a particular program”), 
output training instruction data from the artificial coach (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”)
provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0040], “configured to exchange data with one or more devices ( e.g., over a connection 
notify the coach device based on the fitness data of the user (Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098])).

11. Phan teaches an agent method (Phan, Abstract), comprising: 
obtaining fitness data from a user device and training instruction data from a coach device (Phan, [0029], “wellness plan may comprise multiple aspects, such as a medication aspect (i.e., medication prescribed), an exercise aspect (i.e., exercise recommended) … ”; [0074], “a machine learning model trainer”; [0040], “sensor”; fig. 2A, “Training Data Collector”); 
training a machine learning algorithm using fitness data of different users performing the same fitness training and the training instruction data as input (Phan, fig. 11B; [0022], “training a statistical machine learning model for use in determining user satisfaction”; [0046], “the satisfaction determination system 200 is configured to: (1) collect training data from multiple users participating in one or more wellness plans, and (2) based on the collected training data, train a statistical machine learning model ("statistical model") for use in determining user satisfaction with a wellness plan”; [0091], “performs a computation appropriate/suitable for a machine learning algorithm being applied, and outputs satisfaction determination information 540 for the user 30. The satisfaction determination information 540 comprises a determination of user satisfaction of the user 30 with a wellness plan and/or specific aspects of the wellness plan”; [0121], “collect training data from a plurality of users. The collected training data comprises ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with a wellness plan”); 
training an artificial neural network, wherein the artificial neural network is trained based on exercise instructions represented by the training instruction data and a progress in a fitness of a user represented by the fitness data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”); and 
providing an artificial coach based on the trained machine learning algorithm and the trained artificial neural network (Phan, [0077]; [0093]; [0125]), wherein providing the artificial coach includes 
receiving the fitness data (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”) and the training instruction data as input (Phan, fig. 2B; fig. 9, “Recommendation Engine”; fig. 11A, 806; [0109]);
automatically detecting physical activity of the user (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”);
executing a training program in response to detecting the physical activity of the user (Phan, [0046], “collect training data from multiple users participating in one or more wellness plans”; [0086], “on training data collected from a set of users 30 enrolled in a particular program”);
outputting training instruction data from the artificial coach (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”);
providing a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0040], “configured to exchange data with one or more 
notifying the coach device based on the fitness data of the user (Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098])).

Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098]).  Phan doesn’t explicitly disclose providing an alert based on an exception; wherein the exception includes the user’s heart rate being above a predetermined threshold.  

Dettinger et al. (US 2016/0098538 A1) teaches a method for administering a care plan. The method includes receiving the care plan specifying a plurality of observation metrics to monitor biometric data collected from a patient (Dettinger, Abstract).  Dettinger further teaches a notify the coach device in response to an exception being detected based on the fitness data of the user, wherein the exception includes the user's heart rate being above a predetermined threshold (Dettinger, [0030], “Examples of such information includes alerts (e.g., provided responsive to a monitored metric exceeding a threshold value)”; [0032], “assume that the observation threshold in question relates to the patient's heart rate and that the patient's heart rate is currently above the threshold rate. Upon detecting the patient's heart rate exceeds the threshold, the mobile device could instruct the patient to sit and rest”).  Therefore, in view of Dettinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by providing an alert based on heart rate threshold as taught by Dettinger, in order to instruct a user to sit and rest to recover from a unhealthy medical conditions such as an elevated health rate (Dettinger, [0031]).  

Phan teaches a plan/ program outlining a set of actions/activities that an individual should take/participate in to improve and/or maintain his/her physical wellness (e.g., a desired fitness or health goal).  Phan does not explicitly disclose provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output in response to detection of a training event stored in the fitness beacon.  Dettinger teaches Phan’s deficiency (Dettinger, [0030], “reminders ( e.g., when a patient fails to perform an assigned task within a specified window of time)”; [0045], “could display a notification to the patient, informing the patient that his heart rate is elevated and instructing the patient to sit down and rest for a period of time”; [0074], “the treatment plan represents a set of actions that can be performed as part of the diagnosis and treatment of the detected event, and may further specify conditional logic indicating if and when each action within the treatment plan should be performed”). Therefore, in view of Dettinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by providing actions based on a detected event as taught by Dettinger, since Dettinger states the device could reference the treatment plan to determine how to appropriately respond to the patient's current condition (Dettinger, [0031]).  And if the patient specifies that he is currently experiencing symptoms such as dizziness, sweating, and nausea, the treatment plan could specify to immediately escalate the treatment to a healthcare professional and could generate an alert to the healthcare professional describing the patient's current condition. Doing so enables the care platform to respond appropriately to a variety of different situations.

Re claims 2, 12:
2. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to provide a training plan.  12. The agent method of claim 11, further comprising providing a training plan (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”). 

Re claims 6, 16:

(e.g., comments posted on online forums/message boards, online purchases), contextual cues ( e.g., weather conditions, etc.), ground-truth user satisfaction (e.g., user responses to surveys inquiring about user satisfaction with a given wellness plan on a well-understood scale, such as between 1 and 5 stars), etc.”). 

Re claims 7 – 10, 17 – 20:
7. The agent apparatus of claim 1, wherein providing the artificial coach comprises providing the fitness data and the training instruction data to a machine learning algorithm.  17. The agent method of claim 11, wherein providing the artificial coach comprises providing the fitness data and the training instruction data to a machine learning algorithm (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

8. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to determine a training progress based on the fitness data and the training instruction data.  18. The agent method of claim 11, further comprising determining a training progress based on the fitness data and the training instruction data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

9. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to evaluate the fitness data for determining a fitness progress.  19. The agent method of claim 11, further comprising evaluating the fitness data for determining a fitness progress (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

10. The agent apparatus of claim 1, wherein the artificial coach monitors the fitness data for determining a training status.  20. The agent method of claim 11, further comprising monitoring the fitness data for determining a training status (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”).

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicant argues:
In contrast to Applicant's claim, Phan is silent to notifying the personal trainer in response to an exception being detected based on the fitness data of the user. For example, if the user is running and the user's heart rate increases above a predetermined threshold, the artificial coach notifies the personal trainer, thus acting as the real coach. This has no bearing on the satisfaction 
The Office respectfully submits that the newly cited reference: Dettinger et al. (US 2016/0098538 A1) teaches a notify the coach device in response to an exception being detected based on the fitness data of the user, wherein the exception includes the user's heart rate being above a predetermined threshold. 

Applicant argues:
… in rejecting features related to providing instructions based on a fitness beacon, p. 7 of the Office Action relies on paragraphs [0030] and [0109] of Phan noting that a corrective actionable recommendation may be presented to a user. However, this does not equate to providing the fitness beacon recited in Applicant's claim For example, paragraph [0108] of Phan describes that the corrective actionable recommendation comprises a recommendation for the user to participate in a different wellness plan. In contrast, the personalized fitness beacon outputs an instruction in response to detection of a training event stored in the fitness beacon. For example, paragraph [0185] of the published instant application describes outputting an instruction regarding technique when running up a steep hill where the trigger event of the training is the steep hill and the trigger condition is detecting that the user reaches the steep hill. In other words, a recommendation for the user to participate in a different wellness plan, as described in Phan, does not equate to providing a personalized fitness beacon to the user device. Accordingly, Phan does not disclose or suggest, "provide a personalized fi11less beacon to the user device, wherein an instruction stored in the fitness beacon is output in response to detection of a training event stored in the fitness beacon," as now recited in amended independent Claim 1.
The Office respectfully submits that newly cited reference: Dettinger et al. (US 2016/0098538 A1) teaches the personalized fitness beacon outputs an instruction in response to detection of a training event stored in the fitness beacon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715